Citation Nr: 1625470	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  14-07 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for fatigue, claimed as chronic fatigue syndrome, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected pulmonary disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1983 to March 1984 and from November 1985 to January 1998, with confirmed service in Southwest Asia.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The Board's review of the record reveals that further development is warranted before the claims on appeal are decided. 

The Veteran contends that that service connection is warranted for chronic fatigue syndrome because it is due to his exposure to environmental hazards in Southwest Asia.  He contends that service connection is warranted for sleep apnea because it is secondary to his service-connected pulmonary disability.

An August 1990 service treatment record (STR) notes the Veteran's complaints of sleepless nights for one week after arrival in country with no history of sleep disturbance and provides an impression of possible jet lag.  An April 1995 STR shows an assessment of fatigue.  A May 1995 STR indicates that a sleep study disclosed no apneic episodes and that the assessment was fatigue with no evidence of organic disease.  A September 1997 Medical Board Evaluation addendum report indicates that the Veteran's wife reported that his symptoms included poor short-term memory, insomnia, sleep talking, irritability, fatigue, and emotional swings.

VA treatment records indicate ongoing treatment for symptoms of fatigue and sleep disturbances.  In connection with December 2004 VA treatment, the Veteran's wife reported that he had episodes of apnea and "choking spells" while sleeping and that he felt tired during the day.  A May 2008 VA treatment record reports that during the Veteran's service in the Gulf, he took potassium bromide tablets and was exposed to oil fires, depleted uranium, and chemicals in the dust.  The VA treatment provider gave an impression of chronic fatigue syndrome related to undiagnosed illness and noted that the Veteran's history of asthma resolved before service and was exacerbated by oil field fires.

In a January 2010 VA examination, the Veteran reported exposure to oil field fires in Saudi Arabia and Iraq and that he experienced lack of endurance about one month after leaving the Gulf and again after returning to the United States.  He reported that he had no diagnosis for symptoms of fatigue except related to service-connected irritable bowel syndrome and stated that a VA treatment provider diagnosed chronic fatigue syndrome as a diagnosis of exclusion.  The examiner determined that the Veteran's fatigue restricted about 25 percent of the Veteran's daily activities for the past eight months, diagnosed sleep apnea, and associated fatigue with the diagnosis.  

The VA examiner concluded that the Veteran did not warrant a diagnosis of chronic fatigue syndrome because his fatigue was related to sleep apnea, restless leg syndrome, mental health diagnoses, and/or musculoskeletal pain.  The examiner noted that there was no historical information or physical findings consistent with chronic fatigue syndrome and found no undiagnosed conditions responsible for chronic fatigue.  The examiner opined that a May 2008 diagnosis of chronic fatigue syndrome was without merit because the Veteran reported the major reason for missing work was poor sleep quality, he did not start the day feeling well-rested, medical literature found many symptoms required for a diagnosis of chronic fatigue syndrome could be selected in patients with a somatization disorder, and reports of chronic fatigue were common but few cases were actual chronic fatigue syndrome.

With regard to sleep apnea, the Veteran reported that he underwent a sleep study in service, was told he had mild airway obstruction, and began seeking VA medical treatment for sleep problems in 2003.  He stated that he smoked cigars or a pipe for three or four years until 1998 and had childhood asthma that did not require treatment after age 14.  The examiner opined that sleep apnea was less likely as not permanently aggravated or caused by exposures in service or early small airway obstruction and was at least as likely as not the result of nasal congestion, unidentified genetic factors, and/or the risk of sleep apnea in the general population.  The examiner explained that the Veteran's weight increased from 170 pounds upon separation from service to about 210 pounds in January 2007, that he had a history of nasal congestion, and that medical literature did not support a causal link between small airway obstruction and sleep apnea.  The examiner noted that upper airway deficits were related to sleep apnea because the medical literature indicated that sleep apnea patients had reduced upper airway size due to excess surrounding soft tissue or a highly compliant airway.  The examiner also referenced additional medical studies that indicate that nasal congestion conferred a two-fold increase in the presence of sleep apnea, obesity was the best documented risk factor for sleep apnea, and that sleep disorders were most prevalent in an older adult population.

In July 2010, the Veteran disagreed with the denial of service connection for chronic fatigue syndrome and stated that the VA treatment provider tested him extensively before arriving at her diagnosis.

The Board finds the January 2010 VA examination report inadequate for adjudicative purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, the conclusions reached by the January 2010 examiner do not fully address all requested inquiries.  The VA examiner provided an opinion with regard to whether the Veteran's sleep apnea was caused by service-connected early small airway obstruction (currently rated as asthma) but failed to provide an opinion that encompassed whether sleep apnea was aggravated by service-connected small airway obstruction.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Specifically, the Board notes that the examiner concluded that sleep apnea was related to upper airway restrictions, nasal congestion, obesity, and genetics, but did not provide a rationale as to whether small airway obstruction aggravated sleep apnea.  Further, the examiner provided no rationale to support the opinion against direct service connection.  Therefore, the claim must be remanded for another VA examination.

The Board notes that the Veteran's claim for service connection for fatigue, claimed as chronic fatigue syndrome, is inextricably intertwined with the claim for service connection for sleep apnea because the medical evidence indicates that fatigue may be a symptom of, or caused by, sleep apnea.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  Therefore, the claim for service connection for fatigue, claimed as chronic fatigue syndrome, is remanded along with the claim for service connection for a sleep apnea.

As the case must be remanded, efforts should be made to obtain all outstanding records pertinent to the issue on appeal, including any outstanding VA treatment records from February 2014 to the present.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to include any VA Medical Center treatment records for the time period from February 2014 to the present.

2. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the etiology of his sleep apnea.  All pertinent evidence of record must be made available to and reviewed by the VA examiner.  Any indicated studies should be performed.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion as to whether there is a 50 percent or greater probability that sleep apnea had its onset in service or is otherwise etiologically related to service.

If the examiner is unable to provide an opinion linking sleep apnea to the Veteran's active service, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by the Veteran's service-connected pulmonary disability.  

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




